IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


W. LOWELL STARLING AND NANCY                : No. 843 MAL 2015
STARLING,                                   :
                                            :
                   Respondents              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
LAKE MEADE PROPERTY OWNERS                  :
ASSOCIATION, INC.,                          :
                                            :
                   Petitioner               :


                                       ORDER




PER CURIAM



      AND NOW, this 23rd day of March 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:

      1.     Whether the Superior Court erred as a matter of law in holding that a fee
      simple owner of a private road who grants an easement over that road
      extinguishes its fee simple ownership of the road?

      2.     Whether the Superior Court’s decision conflicts with Pa.R.C.P. 1035 when
      the court reversed the trial court’s grant of summary judgment and directed the
      entry of injunctive relief in favor of the respondents and did so without
      considering the facts of record found by the trial court, without considering the
      record in the light most favorable to petitioner, and where there are genuine
      issues of material fact precluding the entry of judgment in the respondents’
      favor?

      3.     Whether the Superior Court erred as a matter of law in concluding that
      extrinsic evidence can vary property boundaries on a recorded subdivision plan?
      Justice Donohue did not participate in the consideration or decision of this

matter.




                               [843 MAL 2015] - 2